NO. 07-02-0461-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 28, 2003

                          ______________________________


                       SEARS ROEBUCK AND CO., APPELLANT

                                             V.

            CHRISTINE J. TRIPP, INDIVIDUALLY AND AS PERSONAL
             REPRESENTATIVE OF THE ESTATE OF TERRY TRIPP,
           DECEASED, AND AS NEXT FRIEND OF THOMAS L. TRIPP,
       A MINOR, AND LELAND TRIPP AND BERNADINE TRIPP, APPELLEES


                        _________________________________

            FROM THE 128TH DISTRICT COURT OF ORANGE COUNTY;

                  NO. A000482-C; HONORABLE PAT CLARK, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                   ON JOINT MOTION


       Prior to submission of the merits of this appeal, appellant and appellees filed a joint

motion representing that a full and final settlement of all claims has been reached and that
they no longer wish to prosecute this appeal. To seek the trial court’s approval of the

settlement between appellant and Thomas L. Tripp, a minor child, the parties request the

following relief:


       (1) set aside the judgment and remand the case to the trial court for rendition
       of judgment in accordance with their agreement;
       (2) dismiss the appeal;
       (3) order each party to pay his or her own costs;
       (4) order the trial court clerk to release the supersedeas bonds; and
       (5) issue mandate.


       To accord the trial court with jurisdiction to accomplish these matters and effectuate

the settlement agreement, we grant the motion and, without regard to the merits of the

appeal, set aside the trial court’s judgment and remand the cause for further proceedings.

See Tex. R. App. P. 42.1(2)(B); see also Kmart v. Jordan, No. 08-99-00447-CV, 2003

Tex.App. LEXIS 6795, at *1 (Tex.App.–El Paso Aug. 7, 2003). Regarding the supersedeas

bonds, we direct the trial court to order the bonds discharged in accordance with the

agreement of the parties. Pursuant to the motion, costs are to be assessed against the

party incurring them. Tex. R. App. P. 42.1(d). Having set aside the judgment at the

request of the parties, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                  Don H. Reavis


                                             2
    Justice




3